EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Johnson on 15 July 2021.

The application has been amended as follows: 

1.	(Currently amended) A method of vehicle operation, comprising:
determining a length of a segment of a vehicle route while one or more users are using a vehicle to travel the vehicle route;
determining information about an external environment of the vehicle including surrounding traffic and traffic patterns along the vehicle route; 
using the determined information to reduce a calculated power needed over the vehicle route;
periodically adjusting the length of the segment in response to changes in the determined information about the external environment of the vehicle; 
using a power management system of the vehicle, applying the calculated power to an engine of the vehicle to travel along the vehicle route at a calculated speed; and
the power management system determining a future destination using historical data associated with the one or more users, wherein the future destination is a destination at which the vehicle will be parked and turned off, wherein one of the one or more users is a driver, and wherein the future destination is determined at least in part using an identity of the driver that is one of inferred by the power management system and input by the driver.

2-3.	(Canceled)

4.	(Previously presented) The method of claim 1, further comprising the power management system determining a future destination using statistical destination logic, wherein the statistical destination logic includes adjusting, at a plurality of junctions, a probability of the vehicle traveling to the future destination.

5-6.	(Canceled)

7.	(Previously presented) The method of claim 1, wherein the determined information about the external environment of the vehicle is selected from the group consisting of: an elevation of the vehicle, upcoming elevations of the vehicle, a location of a stoplight, a timing of a stoplight, a present angle of the sun, a predicted angle of the sun for an upcoming segment of the vehicle route, a predicted wind direction for an upcoming segment of the vehicle route, a predicted wind velocity for an upcoming segment of the vehicle route, a predicted temperature for an upcoming segment of the vehicle route, and a predicted air pressure for an upcoming segment of the vehicle route.

8.	(Previously presented) The method of claim 1, wherein the step of determining the length of the segment of the vehicle route is further based at least in part on anticipated speed changes, distance, terrain, road gradient, and road condition.

9.	(Previously presented) The method of claim 1, wherein the calculated speed is based at least in part on a determined probable optimal speed using historical route information, and wherein the determined probable optimal speed is configured for maximum energy efficiency, within one or more constraints, of the vehicle on the vehicle route.

10.	(Currently amended) A method of vehicle operation, comprising:
determining a length of a segment of a vehicle route while one or more users are using a vehicle to travel the vehicle route;
determining information about an external environment of the vehicle including surrounding traffic and traffic patterns along the vehicle route; 
using the determined information to reduce a calculated power needed over the vehicle route;
periodically adjusting the length of the segment in response to changes in the determined information about the external environment of the vehicle; and
using a power management system of the vehicle, applying the calculated power to an engine of the vehicle to travel along the vehicle route at a calculated speed; 


11.	(Currently amended) An apparatus comprising:
a vehicle having a power source, a communication system including a telemetry system able to determine traffic conditions, and a user interface system configured to receive inputs from one or more users of the vehicle; and
a power management system for the power source able to determine a length of a segment of a vehicle route and information about an external environment of the vehicle including surrounding traffic and traffic patterns at least in part using the telemetry system, with the power management system acting to reduce a calculated power needed over the vehicle route by periodically adjusting the length of the segment in response to changes in the determined information about the external environment of the vehicle and acting to apply the calculated power to the vehicle to travel along the segment of the vehicle route at a calculated speed;
wherein the vehicle route is set based on a future destination determined by the power management system at least in part using historical data associated with the one or more users, wherein the future destination is a destination at which the vehicle will be parked and turned off, wherein one of the one or more users is a driver, and wherein the future destination is determined at least in part using an identity of the driver that is one of inferred by the power management system and input by the driver.

12-13.	(Canceled)

14.	(Previously presented) The apparatus of claim 11, wherein the vehicle route is set based on a future destination determined by the power management system at least in part using statistical destination logic, wherein the statistical destination logic includes adjusting, at a plurality of junctions, a probability of the vehicle traveling to the future destination.

15-16.	(Canceled)

17.	(Previously presented) The apparatus of claim 11, wherein the determined information about the external environment of the vehicle is selected from the group consisting of: an elevation of the vehicle, upcoming elevations of the vehicle, a location of a stoplight, a timing of a stoplight, a present angle of the sun, a predicted angle of the sun for an upcoming segment of the vehicle route, a predicted wind direction for an upcoming segment of the vehicle route, a predicted wind velocity for an upcoming segment of the vehicle route, a predicted temperature for an upcoming segment of the vehicle route, and a predicted air pressure for an upcoming segment of the vehicle route.

18.	(Previously presented) The apparatus of claim 11, wherein determining the length of the segment of the vehicle route is further based at least in part on anticipated speed changes, distance, terrain, road gradient, and road condition.

19.	(Previously presented) The apparatus of claim 11, wherein the calculated speed is based at least in part on a determined probable optimal speed using historical route information, and wherein the determined probable optimal speed is configured for maximum energy efficiency, within one or more constraints, of the vehicle on the vehicle route.

20.	(Currently amended) An apparatus comprising:
a vehicle having a power source, a communication system including a telemetry system able to determine traffic conditions, and a user interface system configured to receive inputs from one or more users of the vehicle; and
a power management system for the power source able to determine a length of a segment of a vehicle route and information about an external environment of the vehicle including surrounding traffic and traffic patterns at least in part using the telemetry system, with the power management system acting to reduce a calculated power needed over the vehicle route by periodically adjusting the length of the segment in response to changes in the determined information about the external environment of the vehicle and acting to apply the calculated power to the vehicle to travel along the segment of the vehicle route at a calculated speed;


21.	(Currently amended) The method of claim [[3]] 1, wherein the future destination is not explicitly provided by the one or more users.

22.	(Currently amended) The method of claim [[3]] 1, wherein the power management system determines the future destination while the vehicle is traveling to the future destination.

23.	(Previously presented) The method of claim 1, wherein the calculated speed is based at least in part on measured energy efficiency of multiple prior trips by at least one of the one or more users driving the vehicle on the vehicle route.

24.	(Currently amended) The vehicle of claim [[13]] 11, wherein the future destination is not explicitly provided by the one or more users.

25.	(Currently amended) The vehicle of claim [[13]] 11, wherein the power management system determines the future destination while the vehicle is traveling to the future destination.

26.	(Previously presented) The vehicle of claim 11, wherein the calculated speed is based at least in part on measured energy efficiency of multiple prior trips by at least one of the one or more users driving the vehicle on the vehicle route. 

27.	(New) The method of claim 10, further comprising the power management system determining a future destination using statistical destination logic, wherein the statistical destination logic includes adjusting, at a plurality of junctions, a probability of the vehicle traveling to the future destination.

28.	(New) The apparatus of claim 20, wherein determining the length of the segment of the vehicle route is further based at least in part on anticipated speed changes, distance, terrain, road gradient, and road condition.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439.  The examiner can normally be reached on 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM D TISSOT/               Primary Examiner, Art Unit 3663